EXHIBIT 24 LIMITED POWERS OF ATTORNEY The undersigned, in his or her capacity as a director or officer, or both, of United Bancorp, Inc., does hereby appoint Randal J. Rabe, Robert K. Chapman, and James C. Lawson, or any one or more of them, his or her attorneys or attorney, with full power of substitution, to execute in his or her name an Annual Report of United Bancorp, Inc. on Form 10-K for its fiscal year ended December 31, 2011, and any amendments to that report, and to file it with the Securities and Exchange Commission. Each attorney shall have power and authority to do and perform in the name and on behalf of the undersigned, in any and all capacities, every act to be done in the premises as fully and to all intents and purposes as the undersigned could do in person, and the undersigned hereby ratifies and approves the acts of such attorneys. /s/ Stephanie H. Boyse Director January 17, 2012 Stephanie H. Boyse The undersigned, in his or her capacity as a director or officer, or both, of United Bancorp, Inc., does hereby appoint Randal J. Rabe, Robert K. Chapman, and James C. Lawson, or any one or more of them, his or her attorneys or attorney, with full power of substitution, to execute in his or her name an Annual Report of United Bancorp, Inc. on Form 10-K for its fiscal year ended December 31, 2011, and any amendments to that report, and to file it with the Securities and Exchange Commission. Each attorney shall have power and authority to do and perform in the name and on behalf of the undersigned, in any and all capacities, every act to be done in the premises as fully and to all intents and purposes as the undersigned could do in person, and the undersigned hereby ratifies and approves the acts of such attorneys. /s/James D. Buhr Director January 26, 2012 James D. Buhr The undersigned, in his or her capacity as a director or officer, or both, of United Bancorp, Inc., does hereby appoint Randal J. Rabe, Robert K. Chapman, and James C. Lawson, or any one or more of them, his or her attorneys or attorney, with full power of substitution, to execute in his or her name an Annual Report of United Bancorp, Inc. on Form 10-K for its fiscal year ended December 31, 2011, and any amendments to that report, and to file it with the Securities and Exchange Commission. Each attorney shall have power and authority to do and perform in the name and on behalf of the undersigned, in any and all capacities, every act to be done in the premises as fully and to all intents and purposes as the undersigned could do in person, and the undersigned hereby ratifies and approves the acts of such attorneys. /s/ Kenneth W. Crawford Director January 19, 2012 Kenneth W. Crawford The undersigned, in his or her capacity as a director or officer, or both, of United Bancorp, Inc., does hereby appoint Randal J. Rabe, Robert K. Chapman, and James C. Lawson, or any one or more of them, his or her attorneys or attorney, with full power of substitution, to execute in his or her name an Annual Report of United Bancorp, Inc. on Form 10-K for its fiscal year ended December 31, 2011, and any amendments to that report, and to file it with the Securities and Exchange Commission. Each attorney shall have power and authority to do and perform in the name and on behalf of the undersigned, in any and all capacities, every act to be done in the premises as fully and to all intents and purposes as the undersigned could do in person, and the undersigned hereby ratifies and approves the acts of such attorneys. /s/ John H. Foss Director January19, 2012 John H. Foss The undersigned, in his or her capacity as a director or officer, or both, of United Bancorp, Inc., does hereby appoint Randal J. Rabe, Robert K. Chapman, and James C. Lawson, or any one or more of them, his or her attorneys or attorney, with full power of substitution, to execute in his or her name an Annual Report of United Bancorp, Inc. on Form 10-K for its fiscal year ended December 31, 2011, and any amendments to that report, and to file it with the Securities and Exchange Commission. Each attorney shall have power and authority to do and perform in the name and on behalf of the undersigned, in any and all capacities, every act to be done in the premises as fully and to all intents and purposes as the undersigned could do in person, and the undersigned hereby ratifies and approves the acts of such attorneys. /s/ Norman G. Herbert Director January 17, 2012 Norman G. Herbert The undersigned, in his or her capacity as a director or officer, or both, of United Bancorp, Inc., does hereby appoint Randal J. Rabe, Robert K. Chapman, and James C. Lawson, or any one or more of them, his or her attorneys or attorney, with full power of substitution, to execute in his or her name an Annual Report of United Bancorp, Inc. on Form 10-K for its fiscal year ended December 31, 2011, and any amendments to that report, and to file it with the Securities and Exchange Commission. Each attorney shall have power and authority to do and perform in the name and on behalf of the undersigned, in any and all capacities, every act to be done in the premises as fully and to all intents and purposes as the undersigned could do in person, and the undersigned hereby ratifies and approves the acts of such attorneys. /s/ James C. Lawson Director, January 19, 2012 James C. Lawson Chairman of the Board The undersigned, in his or her capacity as a director or officer, or both, of United Bancorp, Inc., does hereby appoint Randal J. Rabe, Robert K. Chapman, and James C. Lawson, or any one or more of them, his or her attorneys or attorney, with full power of substitution, to execute in his or her name an Annual Report of United Bancorp, Inc. on Form 10-K for its fiscal year ended December 31, 2011, and any amendments to that report, and to file it with the Securities and Exchange Commission. Each attorney shall have power and authority to do and perform in the name and on behalf of the undersigned, in any and all capacities, every act to be done in the premises as fully and to all intents and purposes as the undersigned could do in person, and the undersigned hereby ratifies and approves the acts of such attorneys. /s/ Len M. Middleton Director January 26, 2012 Len M. Middleton
